DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The copies of the NPL and Foreign Patents on the 4/20/2021 IDS were deemed illegible because there was no English translation of the documents. However, google.patents.com and globaldossier.uspto.gov proved useful and the cited documents have been considered and accordingly the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see page 8, filed 10/20/2021, with respect to the Double Patenting rejection have been fully considered and the Terminal Disclaim has been approved. The rejections are withdrawn.
Applicant’s arguments, see page 8, with respect to the 112(b) rejection of claim 6 have been fully considered and are persuasive. The rejection is withdrawn.
Applicant’s arguments, see pages 9-13, with respect to the prior art rejection of the claims have been fully considered and are persuasive. The rejections are withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Frederick Gibb on 11/5/2021.
The application has been amended as follows: 
Claim 1, line 12 (last line) is amended from “fourth feature.” to read -- fourth feature by a bias distance. --
Claim 5 is cancelled.
Claim 7, line 8 is amended from “fourth target,” to read -- fourth target by a bias distance, --.
Claim 14, line 9 is amended from “fourth target,” to read -- fourth target by a bias distance, --.
Allowable Subject Matter
Claims 1-4, 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious a structure wherein the first feature is aligned with the second feature, and the third feature is misaligned with the fourth feature by a bias distance, in combination with the rest of the limitations of the claim.
As to claims 7 and 14, the prior art of record, taken alone or in combination, fails to disclose or render obvious  a method wherein the third target is misaligned with the fourth target by a bias distance, in combination with the rest of the limitations of the claim.

Prior art found relevant to the claims includes Ghinovker (US 7608468) Figure 9, and Cai (US 20160093574) Figure 12. They show misaligned patterns on the same substrate, but the patterns are not deliberately misaligned by a known bias distance. As such, the examiner’s amendment is deemed sufficient to overcome these references.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARREAS C UNDERWOOD whose telephone number is (571)272-1536. The examiner can normally be reached M-F 0530-1400 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.U/Examiner, Art Unit 2877                                                                                                                                                                                                        
/Kara E. Geisel/Supervisory Patent Examiner, Art Unit 2877